BAKER, Judge,
dissenting.
I respectfully dissent from the majority's determination that D.P.'s conduct does not warrant a commitment to the Department of Correction (DOC). Op. at 771. I believe the juvenile court was within its discretion in awarding guardianship of D.P. to the DOC under the cireumstances of this case.
Undergirding the majority's decision is the belief that "D.P.'s conduct does not rise to the level of repetitive and serious misconduct of that found in KA. and Ort." Op. at 771. However, the juvenile court in this case could have reasonably concluded that commitment to the DOC was "consistent with the safety of the community and the best interest of the child" because D.P. had not been dissuaded from criminal activity by the juvenile justice system. Ind. Code § 31-87-18-6(1)(A). After D.P. admitted that he had committed credit card fraud, the juvenile court released D.P. to *772his parents pending a further hearing. Only two days later, D.P. returned to the home of the victim of his prior crime and stole her mail despite the fact that the juvenile court had ordered him to obey all laws and had placed him on home detention. Thus, not only did D.P. commit another crime against the same victim, he did so in contravention of the juvenile court's order. Therefore, it is apparent to me that D.P. was not deterred by the juvenile justice system.
It is undisputed that D.P. "re-offended" within forty-eight hours of appearing before the juvenile court. Those actions demonstrate D.P 's resistance to less-harsh methods of disposition. Thus, the juvenile court was within its discretion in ordering the more severe disposition of commitment to the DOC.
For these reasons, I would affirm the juvenile court's award of guardianship to the DOC.